Order entered July 17, 2015




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01368-CR

                         VINCENT CROWLEY BERTRAND, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. F12-56252-L

                                              ORDER
        On June 26, 2015, this Court ordered the Dallas County District Clerk to file, within
fourteen days, a supplemental clerk’s record containing the pass slips signed on March 4, 2014,
March 25, 2014, July 8, 2014, July 24, 2014, July 28, 2014, August 6, 2014, and September 5,
2014. To date, we have not received the supplemental clerk’s record.
        Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file, within
SEVEN DAYS of the date of this order, a supplemental clerk’s record containing the above-
identified pass slips.
        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County
District Clerk, and to counsel for all parties.
                                                           /s/   LANA MYERS
                                                                 JUSTICE